435 Pa. 128 (1969)
Sucevic
v.
Johnson, Appellant.
Supreme Court of Pennsylvania.
Argued March 18, 1969.
June 27, 1969.
Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
James F. Manley, with him Burns, Manley & Little, for appellant.
Ines W. Cordisco, for appellee.
OPINION PER CURIAM, June 27, 1969:
This action in trespass seeks recovery for personal injuries suffered by the plaintiff in the course of his employment with a subcontractor engaged in performing the masonry work in connection with the construction of a building. One of the defendants, the general contractor, filed preliminary objections to the complaint challenging, inter alia, the jurisdiction of the Common Pleas Court to entertain the action. The general *129 contractor contends that exclusive jurisdiction is under The Pennsylvania Workmen's Compensation Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 1 et seq. The lower court overruled the preliminary objections and this appeal followed. We quash.
The order appealed from is interlocutory and does not involve a jurisdictional question within the meaning of the Act of March 5, 1925, P.L. 23, § 1, 12 P.S. § 672. See Repyneck v. Tarantino, 403 Pa. 300, 169 A.2d 527 (1961).
Appeal quashed.